Citation Nr: 0301110	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  00-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran had active military service from June 1955 to 
February 1975.

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  

The veteran presented testimony before the undersigned 
member of the Board at the RO in January 2002.

In a January 2002 letter to the RO, the veteran raised 
claims regarding service connection for skin cancers, low 
back pain, frequent indigestion, and a heart murmur.  The 
record does not reflect that action has been taken on 
these claims.  Accordingly, they are referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Degenerative arthritis of the cervical spine began in 
service.


CONCLUSION OF LAW

Degenerative arthritis of the cervical spine was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326, 19.9 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran was a Navy medical officer during his military 
career from 1955 to 1975.

At the retirement physical that was conducted in August 
1974, the veteran complained of a trick elbow and 
neuritis.  The neuritis was noted as a right upper 
extremity numbness while riding bicycles up to six months 
earlier.  There had been no diagnosis or treatment.  The 
clinical evaluation of the spine was normal.  Cervical 
spine X-rays were ordered.

An April 1998 private cervical spine series showed 
degenerative changes of the cervical spine.

The veteran underwent a VA examination in June 1999.  The 
veteran indicated he had a history of neck pain beginning 
in 1975 when he bicycled to work and started having upper 
extremity radiculopathy from that point on.  The diagnosis 
was severe degenerative arthritis of the cervical spine 
and left sided C6 radiculopathy.  The assessment was that 
the neck pain began in 1975 with a period of stabilization 
and recurrence a year and a half prior to the examination.  
X-ray showed multilevel chronic disc disease with bony 
degenerative reaction.

The veteran underwent a private MRI [magnetic resonance 
imaging] study of the cervical spine in April 2001.  The 
impression included diffuse cervical spondylosis, C5-6 
disc bulge, and extensive cervical spine facet 
osteoarthropathy.

In a January 2002 statement, a private neurologist noted 
the veteran gave a history of paresthesia in the left 
upper extremity and to a lesser extent in the right upper 
extremity beginning in 1974 while swimming and riding a 
bike.  There was increased paraspinal tone in the cervical 
region and some decreased range of motion.  There were 
also denervation changes indicating a possible C6 
radiculopathy.  The neurologist reported that it appeared 
that the symptoms occurred in service.  

The veteran presented testimony at a hearing at the RO in 
January 2002 before the undersigned member of the Board.  
He testified that he had been a military physician.  He 
indicated that approximately one year prior to his 
retirement he started having problems with his neck due to 
bike riding, and that the problem was a radiculopathy that 
improved when he eased up on physical activity.  The 
veteran also testified that at his retirement physical, X-
rays of the cervical spine were completed.  He indicated 
that he was advised they showed degenerative disc disease.  
The veteran further testified that in February 1976 he was 
in private practice and took X-rays of his neck which 
showed degenerative disc disease and degenerative changes.  
He indicated the X-rays were destroyed by a physician who 
subsequently bought the practice.  

The claims file was reviewed by a VA physician in 
September 2002.  The physician opined that the veteran's 
cervical degenerative disease was as likely as not related 
to the bike riding in service.

Legal analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  
The VCAA is liberalizing and is therefore applicable to 
this case.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim.  Additionally, the VCAA provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and the claimant's representative of 
any information including medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  38 C.F.R. §§ 3.102, 
3.159, 3.326 (2002).  

Review of the record reflects that the veteran was 
informed of the requirements for a grant of the benefit 
sought in the June 2000 statement of the case.  The 
statement of the case provided the veteran with a summary 
of the evidence in the record used for the determination.  
An April 2001 VA letter to the veteran also advised him of 
the requirements for the benefits sought and of the 
evidence that would support his claim.  Therefore, the 
veteran was advised of the evidence necessary to 
substantiate his claim.  As part of his claim, the veteran 
identified evidence from private physicians which was 
requested and obtained by the RO.  The April 2001 letter 
to the veteran advised him to provide information to 
enable VA to obtain any additional pertinent evidence.  
Neither the veteran nor his representative has identified 
additional relevant evidence of probative value that has 
not already been sought and associated with the claims 
file.  

The service medical records were obtained and the veteran 
has received a VA examination.  The Board ordered 
additional evidentiary development on the veteran's claim 
by obtaining a VA medical opinion.  That opinion was 
obtained, and the veteran and his representative were 
provided with notification of this additional evidence.  
The representative submitted a statement within the 
prescribed 30 day time limit.  Accordingly, the facts 
relevant to this claim have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of the VCAA.  38 C.F.R.§§ 3.102, 3.159, 
3.326, 19.9 (2002). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  The disease entity must 
be identified and shown to be chronic during service.  In 
the absence of chronicity, continuity of symptomatology 
following discharge is required.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted when all 
of the evidence demonstrates that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2002).

Where a veteran served continuously for ninety (90) days 
or more and arthritis becomes manifest or is aggravated to 
a degree of 10 percent or more within one year from the 
date of termination of such service, such diseases shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 
2002) (to be codified at 38 C.F.R. §§ 3.307, 3.309(a)).

At the outset, it is noted that the veteran was a 
physician in the Navy.  The veteran testified at his 
hearing that he had cervical radiculopathy in 1974 in 
service.  There is support for this in the report of 
medical history completed prior to retirement which noted 
upper extremity numbness.  Additionally, the discharge 
examination report notes that cervical X-rays were 
ordered.  While there is no report of these X-rays 
included with the service medical records, the veteran has 
reported that he was advised that they showed degenerative 
disc disease.  Since the veteran is a medical 
professional, he is competent to render diagnoses and to 
testify about what he was told by a physician.  The 
veteran also testified that X-rays of the cervical spine 
were taken in February 1976 which showed degenerative 
changes and disc disease although the X-rays were 
subsequently destroyed.  Again, since the veteran is a 
medical professional, he is competent to testify as to 
what imaging studies showed or what he was told by a 
medical professional.  Furthermore, in January 2002 a 
statement from a private neurologist indicates that it 
appeared that the veteran's symptoms began in service.  A 
VA physician confirmed this, based on a review of the 
claims file, by opining that it was at least as likely as 
not that the veteran's cervical degenerative disease was 
related to the bike riding in service.  Other than the 
finding that the spine was normal at discharge, competent 
evidence in the claims file does not sufficiently rebut 
the evidence which shows that the veteran's cervical spine 
disability began in service.  The June 1999 VA examination 
diagnosed degenerative arthritis of the cervical spine.  
Therefore, the preponderance of the evidence is in favor 
of finding that degenerative arthritis of the cervical 
spine was incurred in service.  38 C.F.R. §§ 3.303, 3.307, 
3.309(a) (2002).

Based on the above, the evidence supports granting service 
connection for degenerative arthritis of the cervical 
spine.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a), 3.326, 19.9 (2002).


ORDER

Service connection for degenerative arthritis of the 
cervical spine is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
? 
These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You 

are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

